     Case 3:20-cv-02187-LAB-DEB Document 24 Filed 09/16/21 PageID.303 Page 1 of 18



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     ZACHARY MILLER, an individual,              Case No. 20cv02187-LAB-DEB
12                       Plaintiff,                ORDER:
13           v.                                    (1) GRANTING IN PART AND
14                                                     DENYING IN PART
       EASY DAY STUDIOS PTY LTD, an                    DEFENDANTS’ REQUEST
15     Australian proprietary limited                  FOR JUDICIAL NOTICE;
       company; REVERB
16     COMMUNICATIONS, INC., a                     (2) GRANTING PLAINTIFF’S
       California corporation; and DOES 1-             REQUEST FOR JUDICIAL
17     25 INCLUSIVE,                                   NOTICE;
18                       Defendants.
                                                   (3) GRANTING IN PART AND
19                                                     DENYING IN PART MOTION
                                                       TO DISMISS; AND
20
21                                                 (4) DENYING MOTION TO
22                                                     STRIKE.

23
24          Plaintiff Zachary Miller, a professional skateboarder, was paid by Defendants
25    Easy Day Studios Pty Ltd (“Easy Day”) and Reverb Communications, Inc.
26    (“Reverb”) (collectively, “Defendants”) to assist in developing a video game, called
27    Skater XL. Miller believed that the extent of his agreement with Defendants was to
28    model various clothing outfits, which would then be captured by a technique called

                                               1
                                                                          20cv02187-LAB-DEB
     Case 3:20-cv-02187-LAB-DEB Document 24 Filed 09/16/21 PageID.304 Page 2 of 18



1     photogrammetry and applied to a generic character in the video game. Miller
2     alleges that he didn’t consent to the use of his image or likeness in the game, yet
3     one of the characters in it appears to be his exact replica.
4             Miller has sued Defendants, alleging unauthorized use of his image and
5     likeness in the video game and its marketing and promotion. On January 15, 2021,
6     Easy Day filed a Motion to Dismiss (Dkt. 13) and Motion to Strike the Complaint
7     (Dkt. 12). Reverb joined in Easy Day’s motions. (Dkt. 15–16.) The Court has read
8     and considered the motion, opposition, and reply documents submitted in
9     connection with these motions, and finds that Miller fails to state a claim under the
10    Lanham Act. The Court GRANTS Defendants’ Motion to Dismiss and DENIES as
11    moot Defendants’ Motion to Strike.
12       I.     REQUEST FOR JUDICIAL NOTICE
13            In ruling on a Rule 12(b)(6) motion, courts generally may not look beyond
14    the four corners of the complaint, with the exceptions of documents incorporated
15    by reference into the complaint and any relevant matters subject to judicial notice.
16    See Swartz v. KPMG LLP, 476 F.3d 756, 763 (9th Cir. 2007). Under the doctrine
17    of incorporation by reference, courts may consider not only documents attached
18    to the complaint, but also documents whose contents are alleged therein, provided
19    the complaint “necessarily relies” on those documents or their contents, and the
20    documents’ authenticity and relevance are undisputed. Coto Settlement v.
21    Eisenberg, 593 F.3d 1031, 1038 (9th Cir. 2010) (internal citations omitted). This
22    rule “prevent[s] plaintiffs from surviving a Rule 12(b)(6) motion by deliberately
23    omitting documents upon which their claims are based.” Swartz, 476 F.3d at 763
24    (alterations and internal quotation marks omitted).
25            Courts may also “judicially notice a fact that is not subject to reasonable
26    dispute because it: (1) is generally known within the trial court’s territorial
27    jurisdiction; or (2) can be accurately and readily determined from sources whose
28    accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). Proper subjects

                                                2
                                                                          20cv02187-LAB-DEB
     Case 3:20-cv-02187-LAB-DEB Document 24 Filed 09/16/21 PageID.305 Page 3 of 18



1     of judicial notice include court records in a related litigation, see United States ex
2     rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th
3     Cir. 1992), legislative documents, see Anderson v. Holder, 673 F.3d 1089, 1094
4     n.1 (9th Cir. 2012), and publicly accessible websites, see Daniels-Hall v. Nat’l
5     Educ. Ass’n, 629 F.3d 992, 998–99 (9th Cir. 2010).
6              A. Defendants’ Request
7           Defendants request that the Court take judicial notice of the following: (1) the
8     contents of the Skater XL videogame; (2) text messages exchanged between
9     Miller and Easy Day’s Director of Marketing, Jeff Goforth; (3) screenshots on
10    Instagram related to user “@cyread”; (4) screenshots on Facebook related to user
11    “@tylurgrom”; and (5) Skater XL’s sales webpage on the Steam videogame
12    platform. (Dkt. 12-2.) Miller doesn’t dispute the authenticity of any of these items.
13          Here, Miller’s claims center on the alleged inclusion of his image and likeness
14    in the Skater XL video game. He refers to the contents of Skater XL and attaches
15    various digital images from the video game within his Complaint. Because Skater
16    XL is the focal point of Miller’s entire Complaint and its contents as described in
17    Paragraphs 3 through 5 of the Declaration of Dain Hedgpeth are undisputed, the
18    Court GRANTS Defendants’ request for judicial notice of Skater XL. See Keller v.
19    Elecs. Arts, Inc., No. C 09-1967 CW, 2010 WL 530108, at *5 n.2 (N.D. Cal. Feb. 8,
20    2010), aff’d sub nom. In re NCAA Student-Athlete Name & Likeness Licensing
21    Litig., 724 F.3d 1268 (9th Cir. 2013) (“Because Plaintiff refers to the video games
22    in his complaint, the Court GRANTS EA’s request for judicial notice of them.”).
23          The Court similarly GRANTS Defendants’ request as to the text message
24    exchange between Miller and Jeff Goforth included in the Declaration of Jeff
25    Goforth. (Dkt. 12-4, Exs. 1–2.) Miller references this exchange in his Complaint
26    (Dkt. 1 (“Compl.”) ¶ 10), and necessarily relies on it for his allegations of
27    Defendants’    wrongdoing.    See Abe         v.   Hyundai   Motor Am.,    Inc.,   No.
28    SACV19699JVSADSX, 2019 WL 6647938, at *3 (C.D. Cal. Aug. 27, 2019) (“[T]he

                                                3
                                                                           20cv02187-LAB-DEB
     Case 3:20-cv-02187-LAB-DEB Document 24 Filed 09/16/21 PageID.306 Page 4 of 18



1     Court grants Hyundai’s request for judicial notice of the full text message exchange
2     with Plaintiff, . . . as the FAC necessarily relies upon its contents.”).
3           Defendants also seek judicial notice of two Instagram screenshots evincing
4     Miller’s connection to user “@cyread,” as well as a Facebook post by Miller in
5     which he tags user “@tylurgrom” in a photograph. (Dkt. 12-5 (“Freund Decl.”), Exs.
6     1–3.) Defendants contend that because users “@cyread” and “@tylurgrom” are
7     referenced in the Complaint, these exhibits are the proper subject of judicial notice.
8     (Dkt. 12-2 ¶¶ 4–5.) But the specific screenshots and posts that Defendants ask the
9     Court to judicially notice were never referenced or described in the Complaint.
10    Defendants cite to Young v. Greystar Real Estate Partners, LLC, No. 3:18-cv-
11    02149-BEN MSB, 2019 WL 4169889, at *2 (S.D. Cal. Sept. 3, 2019), and Wright
12    v. Buzzfeed, Inc., No. 2:18-cv- 02187-CAS (AFMx), 2018 WL 2670642, at *1 n.1
13    (C.D. Cal. June 4, 2018), for the proposition that photographs and social media
14    posts can be judicially noticed, but overlook the fact that those cases concerned
15    photos and posts on social media that were specifically referenced and described
16    in the complaint. Young, 2019 WL 4169889, at *2 (“Moreover, ‘the complaint
17    specifically describes the posts (and photograph) by reference to a social media
18    caption . . .); Wright, 2018 WL 2670642, at *1–2 (taking judicial notice of the
19    disputed “subject photographs” in the complaint over which the plaintiff allegedly
20    had a copyright and “were initially published on plaintiff’s Instagram account”). Nor
21    are these screenshots and posts “generally known within the trial court’s territorial
22    jurisdiction” or capable of “accurate[ ] and read[y] determin[ation] from sources
23    whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). The
24    Court DENIES Defendants’ request as to these exhibits.
25          Finally, the Court GRANTS Defendants’ request for judicial notice of the
26    Skater XL sales webpage on the Steam website. Miller doesn’t oppose this request
27    or otherwise contend that the document is inaccurate. See Pac. Overlander, LLC
28    v. Kauai Overlander, No. 18-cv-2142-KAW, 2018 WL 3821070, at *2 (N.D. Cal.

                                                 4
                                                                             20cv02187-LAB-DEB
     Case 3:20-cv-02187-LAB-DEB Document 24 Filed 09/16/21 PageID.307 Page 5 of 18



1     Aug. 10, 2018) (“[I]n general, websites and their contents may be judicially
2     noticed.”); Wible v. Aetna Life Ins. Co., 375 F. Supp. 2d 956, 965–66 (C.D. Cal.
3     2005) (taking judicial notice of the contents of Amazon.com web pages describing
4     books related to the case).
5                 B. Miller’s Request
6              In his Opposition, Miller requests that the Court take judicial notice of various
7     screenshots from Easy Day’s and Reverb’s respective websites. (Dkt. 18-6 ¶¶ 1–
8     3; Dkt. 18-2, Exs. 1–3.) Public websites are the proper subjects of judicial notice if
9     their contents are related to the disputed issues and their authenticity is not in
10    question. See Caldwell v. Caldwell, 2006 WL 618511, at *4 (N.D. Cal. 2006) (“The
11    court agrees with the proposition that, as a general matter, websites and their
12    contents may be proper subjects for judicial notice.”). The Court GRANTS Miller’s
13    request for judicial notice of Exhibits 1 through 3 of the Declaration of Matthew
14    Miller.
15       II.      BACKGROUND
16             Miller is a “well-known professional skateboarder and has been for over
17    thirteen (13) years.” (Compl. ¶ 8.) Throughout his career, he has been hired to
18    “appear[ ] in promotional campaigns and magazine editorial photographs” for
19    various high-profile companies, including Quicksilver, DC Shoes, and Nixon. (Id.
20    ¶¶ 8–9.) In April 2019, Defendants proposed to Miller that he model different
21    clothing outfits for motion capture and use in a skateboarding-themed video game.
22    (Id. ¶ 10.) Defendants explained that the motion capture was for a “generic”
23    character in the video game that wouldn’t resemble Miller or have any identifiable
24    characteristics. (Id.) Defendants assured Miller that the video game “won’t have
25    your name anywhere or anything if you’re worried about that.” (Id.) On July 13,
26    2019, following the motion capture session, Easy Day’s Director of Marking, Jeff
27    Goforth, asked Miller via text message about his height, explaining that he “[j]ust
28    need[ed] to make sure the scaling of the character is correct.” (Dkt. 12-4, Ex. 2.)

                                                   5
                                                                               20cv02187-LAB-DEB
     Case 3:20-cv-02187-LAB-DEB Document 24 Filed 09/16/21 PageID.308 Page 6 of 18



1     Miller responded that his height is 5’8” and asked, “What does it look like? Haha,”
2     to which Mr. Goforth responded, “Thanks man. Let me see if I can get a screenshot
3     for you.” (Id.) Defendants paid Miller two hundred and fifty dollars for his work.
4     (Compl. ¶ 10.)
5               Defendants’ video game, named Skater XL, was released a short time later.
6     (Compl. ¶ 11.) In the game, users can simulate skateboarding tricks and
7     techniques in a realistic skateboarding environment. (Dkt. 12-3 ¶ 3.) Users can
8     select to play as one of five different skater characters, including as professional
9     skateboarders Tiago Lemos, Evan Smith, Tom Asta, and Brandon Westgate, as
10    well as a nameless “generic” skater avatar. (Id. ¶ 4.) The first four characters are
11    explicitly identified by name and image in the game, while the latter generic
12    character has no name or identifying characteristics. (Id.) This generic character
13    can be customized according to user preference, including customizing its gender,
14    race, hair color, clothing, and accessories. (Id.)
15              On November 9, 2020, Miller sued Defendants for the use of his image and
16    likeness in Skater XL without his consent, asserting that the “generic” avatar is not,
17    in fact, generic, but rather an “exact copy of Plaintiff.” (Id. ¶ 10.) And despite
18    Defendants’ assurances that the avatar would look nothing like him, Miller alleges
19    that the character is easily identifiable as him. (Id. ¶ 12.) The Complaint alleges
20    the following four causes of action: (1) False Endorsement, 15 U.S.C. § 1125(a);
21    (2) False Advertising, 15 U.S.C. § 1125(a); (3) Violation of Cal Civ. Code § 3344;
22    (4) Violation of Common Law Right of Publicity. Defendants have moved to dismiss
23    Miller’s first and second causes of action under the Lanham Act, and to strike his
24    third and fourth causes of action for statutory and common law right of publicity.
25       III.     LEGAL STANDARD
26              A Rule 12(b)(6) motion tests the sufficiency of a complaint. Navarro v. Block,
27    250 F.3d 729, 732 (9th Cir. 2001). “To survive a motion to dismiss, a complaint
28    must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

                                                   6
                                                                              20cv02187-LAB-DEB
     Case 3:20-cv-02187-LAB-DEB Document 24 Filed 09/16/21 PageID.309 Page 7 of 18



1     that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
2     Twombly, 550 U.S. at 547). A claim is facially plausible when the factual allegations
3     permit “the court to draw the reasonable inference that the defendant is liable for
4     the misconduct alleged.” Id. While a plaintiff need not give “detailed factual
5     allegations,” a plaintiff must plead sufficient facts that, if true, “raise a right to relief
6     above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545
7     (2007). “The plausibility standard is not akin to a ‘probability requirement,’ but it
8     asks for more than a sheer possibility that a defendant has acted unlawfully.” Id.
9     (quoting Twombly, 550 U.S. at 556). The Court need not accept legal conclusions
10    couched as factual allegations. See Twombly, 550 U.S. at 555.
11       IV.     MOTION TO DISMISS
12               A. Notice Requirements of Rules 8(a) and 9(b)
13             As a general rule, when a complaint fails “to allege what role each
14    [d]efendant played in the alleged harm,” this “makes it exceedingly difficult, if not
15    impossible, for individual [d]efendants to respond to [p]laintiffs’ allegations.” In re
16    iPhone Application Litig., No. 11–MD–02250–LHK, 2011 WL 4403963, at *8 (N.D.
17    Cal. Sept. 20, 2011). “[A] complaint which lumps together multiple defendants in
18    one broad allegation fails to satisfy the notice requirement of Rule 8(a)(2).” Adobe
19    Sys. Inc. v. Blue Source Grp., Inc., 125 F. Supp. 3d 945, 964 (N.D. Cal. 2015)
20    (quoting Gen-Probe, Inc. v. Amoco Corp., Inc., 926 F. Supp. 948, 961 (S.D. Cal.
21    1996) (internal quotation marks omitted). However, claims that are collectively
22    asserted against “Defendants” are not automatically deficient. Id. Instead, the
23    Complaint must identify the respective wrongdoing of each defendant “without
24    resort to generalized allegations against Defendants as a whole.” Id. (quoting In re
25    iPhone, 2011 WL 4403963, at *3).
26             Additionally, a plaintiff’s claims are governed by Rule 9(b) if those claims
27    sound in fraud. Vess v. Ciba–Geigy Corp. USA, 317 F.3d 1097, 1102 (9th Cir.
28    2003). Rule 9(b) requires that “[i]n alleging fraud or mistake, a party must state

                                                   7
                                                                                 20cv02187-LAB-DEB
     Case 3:20-cv-02187-LAB-DEB Document 24 Filed 09/16/21 PageID.310 Page 8 of 18



1     with particularity the circumstances constituting fraud or mistake.” To meet Rule
2     9(b)’s requirements, a complaint alleging fraud must be “specific enough to give
3     defendants notice of the particular misconduct which is alleged to constitute the
4     fraud charged so that they can defend against the charge and not just deny that
5     they have done anything wrong.” Semegen v. Weidner, 780 F.2d 727, 731 (9th Cir.
6     1985); Vess, 317 F.3d at 1106 (“Averments of fraud must be accompanied by ‘the
7     who, what, when, where, and how’ of the misconduct charged.”) (internal citation
8     omitted). Courts in the Ninth Circuit regularly apply Rule 9(b) to Lanham Act claims.
9     See, e.g., Ely Holdings Ltd. v. O’Keeffe’s, Inc., No. 18-CV-06721-JCS, 2019 WL
10    3779197, at *4 (N.D. Cal. Aug. 12, 2019) (internal citations and quotation marks
11    omitted) (“[T]he majority of district courts within the Ninth Circuit have extended
12    the Ninth Circuit’s application of Rule 9(b) pleading standards in Kearns and Vess
13    to false advertising claims under the Lanham Act.”); Julian Bakery, Inc. v.
14    Healthsource Int’l, Inc., No. 16CV2594-JAH (KSC), 2018 WL 1524499, at *4 (S.D.
15    Cal. Mar. 28, 2018) (“[T]here is an abundance of relevant and persuasive case law
16    standing for the proposition that Rule 9(b) should be applied to Section 43 claims
17    when they are ‘grounded in fraud.’”); Bobbleheads.com, LLC v. Wright Bros., Inc.,
18    259 F. Supp. 3d 1087, 1095 (S.D. Cal. 2017) (“As to this threshold matter, the Court
19    agrees with the weight of authority that Rule 9(b) applies to Lanham Act claims
20    that are grounded in fraud.”).
21          Here, Defendants argue that Miller’s entire Complaint should be dismissed
22    under Rule 8(a) because it refers to them collectively as “Defendants” in each of
23    the allegations and makes no distinction as to their respective actions or alleged
24    wrongdoing. (Dkt. 13-1 at 3.) In this case, “Defendants” include both Easy and
25    Reverb. Easy Day is an Australia-based company that allegedly develops,
26    publishes, and sells Skater XL (Compl. ¶ 6.), while Reverb is a California-based
27    company that allegedly distributes, publishes, and markets Skater XL. (Id. ¶ 7.)
28    Miller has sued both for their alleged “unauthorized use and commercial

                                                8
                                                                          20cv02187-LAB-DEB
     Case 3:20-cv-02187-LAB-DEB Document 24 Filed 09/16/21 PageID.311 Page 9 of 18



1     exploitation of the likeness and other identifying attributes of Plaintiff in a video
2     game.” (Id. ¶ 1).
3           In his Opposition to the Motion to Dismiss, Miller argues that the Complaint
4     doesn’t impermissibly lump Defendants together in the pleadings and both parties
5     have received fair notice of their alleged wrongdoing. Miller argues that Reverb’s
6     status as a publisher of Skater XL, like Easy Day, means that both parties are
7     responsible for the content of the video game. (Dkt. 19 at 2.) Construing the
8     pleadings in the light most favorable to Miller, the Court agrees. Although
9     Defendants are referred to collectively as “Defendants” throughout the Complaint,
10    the Complaint is clear that both entities are responsible for the publication of Skater
11    XL. (Compl. ¶¶ 6–7.) Here, the gravamen of Miller’s allegations is that
12    Defendants—both Easy Day and Reverb—published a video game with a
13    character that looks just like him without his consent. See Adobe Sys. Inc. v. Blue
14    Source Grp., Inc., 125 F. Supp. 3d 945, 965 (N.D. Cal. 2015) (“Put another way,
15    the gravamen of Adobe’s allegations in the instant lawsuit are that all the
16    Defendants infringed on Adobe’s trademarks and copyrights . . .”). Because both
17    Defendants are responsible for publishing the contents of the game, and Miller’s
18    claims all center around this alleged harm, the allegations are sufficient to provide
19    proper notice.
20          Miller’s Complaint also satisfies the Rule 9(b) requirement of pleading
21    allegations of fraud with particularity. See Vess, 317 F.3d at 1106. As previously
22    discussed, Miller sufficiently alleges “who” was responsible for the alleged
23    misconduct, and the fact that the Complaint refers to both Defendants collectively
24    does not mean the claims automatically fail. Furthermore, the Complaint
25    sufficiently alleges “how” Defendants carried out the purported fraud. The
26    Complaint details the parties’ agreement, how Miller’s image was motion captured,
27    and how his image and likeness were ultimately used on a character in Skater XL
28    without his consent. (Compl. ¶¶ 8–12.)

                                                 9
                                                                            20cv02187-LAB-DEB
     Case 3:20-cv-02187-LAB-DEB Document 24 Filed 09/16/21 PageID.312 Page 10 of 18



1           The Court DENIES Defendants’ Motion to Dismiss for failure to satisfy Rules
2     8(a) and 9(b).
3              B. Lanham Act Claims, 15 U.S.C. § 1125(a)
4           Miller’s first and second causes of action are for false endorsement and false
5     advertising under Section 43(a) of the Lanham Act, as codified in 15 U.S.C
6     § 1125(a). He alleges that Defendants “have made false and misleading
7     statements of fact in commercial advertising efforts in connection with the
8     promotion” of Skater XL (Compl. ¶ 29), and that Defendants’ “unauthorized uses
9     of Plaintiff’s persona [are] likely to confuse and deceive consumers as to Plaintiff’s
10    sponsorship and/or endorsement” of the game (id. ¶ 23).
11          The purpose of the Lanham Act is to make “actionable the deceptive and
12    misleading use of marks,” and “to protect persons engaged in . . . commerce
13    against unfair competition.” 15 U.S.C. § 1127. Section 43(a) of the Lanham Act
14    provides, in relevant part:
15                (1) Any person who, on or in connection with any goods or
16                services . . . uses in commerce any . . . false designation
                  of origin, false or misleading description of fact, or false or
17                misleading representation of fact, which--
18
                  (A) is likely to cause confusion, or to cause mistake, or to
19                deceive as to the affiliation, connection, or association of
20                such person with another person, or as to the origin,
                  sponsorship, or approval of his or her goods, services, or
21                commercial activities by another person, or
22
                  (B) in commercial advertising or promotion, misrepresents
23                the nature, characteristics, qualities, or geographic origin
24                of his or her or another person’s goods, services, or
                  commercial activities,
25
26                shall be liable in a civil action by any person who believes
                  that he or she is or is likely to be damaged by such act.
27
28

                                                10
                                                                            20cv02187-LAB-DEB
     Case 3:20-cv-02187-LAB-DEB Document 24 Filed 09/16/21 PageID.313 Page 11 of 18



1     15 U.S.C § 1125(a)(1). There are two bases of liability created under Section
2     1125(a): false association under § 1125(a)(1)(A), and false advertising under
3     § 1125(a)(1)(B). Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S.
4     118, 122 (2014). The Ninth Circuit recognizes a cause of action for false
5     endorsement as one type of false association claim. Waits v. Frito-Lay, Inc., 978
6     F.2d 1093, 1110 (9th Cir. 1992), abrogated on other grounds by Lexmark Int’l, Inc.,
7     572 U.S. 118 (2014) (“A false endorsement claim based on the unauthorized use
8     of a celebrity’s identity is a type of false association claim . . .). Defendants move
9     to dismiss the false endorsement and false advertisement claims.
10                   i. False Endorsement
11          Courts recognize false endorsement claims “brought by plaintiffs, including
12    celebrities, for the unauthorized imitation of their distinctive attributes, where those
13    attributes amount to an unregistered commercial ‘trademark.’” Waits, 978 F.2d at
14    1106. The Lanham Act “prohibits only false endorsement, not mere use of an image
15    or name.” Cairns v. Franklin Mint Co., 107 F. Supp. 2d 1212, 1214 (C.D. Cal. 2000)
16    (citing 5 J. Thomas McCarthy, McCarthy on Trademarks and Unfair Competition,
17    § 28:14 (4th ed. 1996)). In other words, not all uses of a celebrity’s image or
18    likeness are actionable under § 1125(a)—only those which “suggest sponsorship
19    or approval are prohibited.” Id. The key inquiry for a false endorsement claim is
20    whether the unauthorized use of the plaintiff’s distinctive attributes is “likely to
21    confuse consumers as to the plaintiff’s sponsorship or approval of the product.” Id.
22    at 1110. This means “show[ing] more than simply a possibility of confusion.”
23    Rearden LLC v. Rearden Com., Inc., 683 F.3d 1190, 1209 (9th Cir. 2012).
24          The Ninth Circuit applies an eight-factor test modeled after the factors set
25    forth in AMF, Inc. v. Sleekcraft Boats, 599 F.2d 341 (9th Cir. 1979), in determining
26    whether there exists a likelihood of confusion in celebrity cases. Downing v.
27    Abercrombie & Fitch, 265 F.3d 994, 1007 (9th Cir. 2001). These factors include:
28          1. Strength of the plaintiff’s mark;

                                                   11
                                                                             20cv02187-LAB-DEB
     Case 3:20-cv-02187-LAB-DEB Document 24 Filed 09/16/21 PageID.314 Page 12 of 18



1           2. Relatedness of the goods;
2           3. Similarity of the marks;
3           4. Evidence of actual confusion;
4           5. Marketing channels used;
5           6. Likely degree of purchaser care;
6           7. Defendant’s intent in selecting the mark; and
7           8. Likelihood of expansion of the product lines.
8     AMF, Inc., 599 F.2d at 348-49. “Although these are all factors that are appropriate
9     for consideration in determining the likelihood of confusion, they are not
10    necessarily of equal importance, nor do they necessarily apply to every case.”
11    Downing, 265 F.3d at 1008. Defendants don’t address the Sleekcraft factors, but
12    instead argue the merits of whether there is a likelihood of consumer confusion
13    and ask the Court to resolve that issue.
14          Here, Defendants contend that Miller can’t maintain a claim for false
15    endorsement under the Lanham Act because his claim doesn’t meet the test set
16    forth by the Second Circuit in Rogers v. Grimaldi, 875 F.2d 994 (2nd Cir. 1989),
17    and later adopted by the Ninth Circuit. See Gordon v. Drape Creative, Inc., 909
18    F.3d 257, 264 (9th Cir. 2018) (“We have adopted the Second Circuit’s Rogers test
19    to strike an appropriate balance between First Amendment interests in protecting
20    artistic expression and the Lanham Act’s purposes to secure trademark rights.”).
21    For the Rogers test to apply, Defendants must “make a threshold legal showing
22    that [their] allegedly infringing use is part of an expressive work protected by the
23    first amendment.” Dickinson v. Ryan Seacrest Enterprises Inc., 839 F. App’x 110,
24    111 (9th Cir. 2020) (quoting Gordon, 909 F.3d at 264) (internal quotations omitted).
25    Here, Defendants correctly contend, and Plaintiff doesn’t dispute, that videogames
26    such as Skater XL are expressive works subject to constitutional protection under
27    the First Amendment. See Brown v. Ent. Merchants Ass’n, 564 U.S. 786, 790
28    (2011) (“California correctly acknowledges that video games qualify for First

                                                 12
                                                                          20cv02187-LAB-DEB
     Case 3:20-cv-02187-LAB-DEB Document 24 Filed 09/16/21 PageID.315 Page 13 of 18



1     Amendment protection.”); Brown v. Elec. Arts, Inc. (“Brown II”), 724 F.3d 1235,
2     1241 (9th Cir. 2013) (“[T]he Supreme Court has answered with an emphatic ‘yes’
3     when faced with the question of whether video games deserve the same protection
4     as more traditional forms of expression.”).
5           Under the Rogers test, Miller must then meet his burden of demonstrating
6     that Defendants’ use of the mark either: (1) is not artistically relevant to the
7     underlying work, or (2) explicitly misleads consumers as to the source or content
8     of the work. VIP Prods. LLC v. Jack Daniel’s Props., Inc., 953 F.3d 1170, 1174 (9th
9     Cir. 2020). “Neither of these prongs is easy to meet.” Dr. Seuss Enterprises, L.P.
10    v. ComicMix LLC, 983 F.3d 443, 462 (9th Cir. 2020).
11          The first prong requires that “the level of relevance must merely be above
12    zero.” E.S.S. Entm’t 2000, Inc. v. Rock Star Videos, Inc., 547 F.3d 1100 (9th Cir.
13    2008); see Brown II, 724 F.3d at 1245 (“The Rogers test is applicable when First
14    Amendment rights are at their height—when expressive works are involved—so it
15    is no surprise that the test puts such emphasis on even the slightest artistic
16    relevance.”). The video game at issue here offers a virtual medium by which users
17    can choose to play as one of various skateboarding characters to create and
18    master skateboarding tricks in a realistic skateboarding environment. (Dkt. 12-3
19    ¶ 3.) Users can choose to play as one of four world-renowned skateboarders
20    (Tiago Lemos, Evan Smith, Tom Asta, or Brandon Westgate), or they may select
21    the generic, customizable avatar. (Id. ¶¶ 3–4.) The latter option functions as a
22    creative outlet for users to customize the character as they see fit, including by
23    choosing such aspects as the character’s hair color, gender, and clothing apparel.
24    (Id. ¶ 4.) Plaintiff alleges, however, that the generic character, which is “an almost
25    exact copy of Plaintiff” (Compl. ¶ 11), “figur[es] prominently . . . as a main character
26    in the Game” (id. ¶ 10). He acknowledges that “the videogame character bearing
27    his likeness is performing the similar [sic] athletic actions for which he is known,”
28    and that, because the game endeavors to portray skateboarders in realistic

                                                13
                                                                             20cv02187-LAB-DEB
     Case 3:20-cv-02187-LAB-DEB Document 24 Filed 09/16/21 PageID.316 Page 14 of 18



1     environments, “a player can literally have the Miller character skate in his home
2     skatepark.” (Dkt. 18 at 7.)
3           Creating a realistic skateboarding environment is central to the theme in
4     Skater XL. And there can be no doubt that including the likeness of a real-life
5     skateboarder in a video game seeking to simulate real-world skateboarders and
6     skateboarding environments obviously has at least some artistic relevance to the
7     work. Brown II, 724 F.3d 1235, 1243 (9th Cir. 2013); see Twentieth Century Fox
8     Television v. Empire Distribution, Inc., 875 F.3d 1192, 1199 (9th Cir. 2017) (holding
9     that the defendant’s use of the mark had “artistic relevance by supporting the
10    themes and geographic setting of the work”); Brown v. Elec. Arts, Inc. (“Brown I”),
11    No. 2:09-CV-01598-FMC, 2009 WL 8763151, at *4 (C.D. Cal. Sept. 23, 2009),
12    aff’d, 724 F.3d 1235 (9th Cir. 2013) (“Use of a legendary NFL player’s likeness in
13    a game about NFL football is clearly relevant.”). Miller doesn’t dispute this, and the
14    Court finds that the first prong has not been satisfied.
15          The second prong of the Rogers test requires that the Court evaluate
16    whether the use of Miller’s likeness “explicitly misleads” consumers as to the
17    source or content of the work. Rogers, 875 F.2d at 999. The relevant inquiry is
18    whether people playing Skater XL would be misled into thinking Miller endorses or
19    sponsors the game. E.S.S. Entm’t 2000, Inc., 547 F.3d at 1100. The mere use of
20    the likeness, without more, is insufficient to make the use explicitly misleading.
21    Mattel, Inc. v. MCA Records, Inc., 296 F.3d 894, 902 (9th Cir. 2002).
22          In Skater XL, the generic avatar allegedly bearing Miller’s likeness is one of
23    five characters that users can select when playing the video game. (Dkt. 18 at 13.)
24    Four of the five characters are well-known skateboarders who are clearly identified
25    by name and likeness in the game and are intentionally used as a selling point in
26    the game’s advertising. (Dkt. 12-3 ¶ 4.) In contrast to these four characters, the
27    fifth skater player is completely anonymous—he’s not identified by name or
28    backstory and it’s associated with no identifying markers. Indeed, the generic

                                                14
                                                                           20cv02187-LAB-DEB
     Case 3:20-cv-02187-LAB-DEB Document 24 Filed 09/16/21 PageID.317 Page 15 of 18



1     avatar is intended to be something of a blank slate upon which users can
2     customize the character according to their own preferences, including choosing
3     the character’s gender, race, and hair color. (Id.) Although Miller’s character is
4     displayed in at least one of the promotional images for the game (Compl. ¶ 11), he
5     is never identified by name, nor does he suggest Defendants made any statement
6     identifying him or remotely suggesting that he endorses the game. (Dkt. 21 at 6–
7     7.)
8           Miller argues that Defendants’ actions were explicitly misleading because at
9     least two individuals contacted him after recognizing his character in the video
10    game. (Dkt. 19 at 5.) But this misses the point. The issue here isn’t whether other
11    consumers could simply recognize Miller’s likeness in the game, but rather whether
12    they would be misled into believing his association with the game means he is
13    somehow endorsing it. Although the issue of customer confusion is factual in
14    nature, it’s simply not plausible that the inclusion of the only anonymous
15    skateboarder in the game, among four other explicitly identified skateboarders,
16    would convince consumers that Miller endorsed their video game. Miller doesn’t
17    dispute that the generic avatar can be customized in several ways. That at least
18    one of the customization combinations in the generic avatar may look like Miller is
19    not enough to make the alleged use of his likeness explicitly misleading. Brown I,
20    2009 WL 8763151, at *5 (“Although a Madden NFL consumer could assume from
21    the circumstances that player number 37 represents [Plaintiff], it would require a
22    leap of logic to conclude that the anonymous, mis-numbered player’s presence in
23    the games equates to [Plaintiff]’s endorsement of the games.”). The anonymous
24    character’s mere presence in Skater XL doesn’t equate to “an explicit attempt to
25    convince consumers that [Plaintiff] endorsed the game[ ].” Id. (emphasis in
26    original).
27          Even assuming that all material factual allegations in the Complaint are true,
28    and viewing those allegations in the light most favorable to Miller, Defendants’ use

                                               15
                                                                          20cv02187-LAB-DEB
     Case 3:20-cv-02187-LAB-DEB Document 24 Filed 09/16/21 PageID.318 Page 16 of 18



1     of his likeness doesn’t equate to an attempt to explicitly mislead consumers into
2     believing that he endorsed the game. Where Defendants have made no explicit
3     representation to suggest endorsement or sponsorship by Miller, the Court cannot
4     conclude that the use was explicitly misleading to consumers. Defendant’s motion
5     to dismiss the false endorsement claim is GRANTED with leave to amend.
6                     ii. False Advertising
7           A plaintiff asserting a false advertising claim “must demonstrate standing
8     beyond the typical Article III requirements.” Bobbleheads.com, LLC v. Wright Bros.,
9     Inc., 259 F. Supp. 3d 1087, 1097 (S.D. Cal. 2017) (citing Lexmark Int’l, Inc. v. Static
10    Control Components, Inc., 572 U.S. 118, 131 (2014)). First, a plaintiff must
11    demonstrate that his claim is within the “zone of interests protected by the Lanham
12    Act.” Id. at 131–32. “[T]o come within the zone of interests in a suit for false
13    advertising under § 1125(a), a plaintiff must allege an injury to a commercial
14    interest in reputation or sales.” Id. Second, a plaintiff must demonstrate that his
15    injuries were “proximately caused” by the defendant’s violation of the Lanham Act.
16    Id. at 132. This requires that a plaintiff “show economic or reputational injury
17    flowing directly from the deception wrought by the defendant’s advertising; and that
18    occurs when deception of consumers causes them to withhold trade from the
19    plaintiff.” Id. at 133.
20          Defendants move to dismiss Miller’s false advertising claim for failure to
21    allege statutory standing. Defendants claim that Miller has not—and cannot—
22    establish competitive commercial injury because, as a skateboarder, he doesn’t
23    compete in the same market as Easy Day or Reverb, a game developer and
24    marking agency, respectively. (Dkt. 13-1 at 6.) Defendants also contend that
25    “[b]ecause Plaintiff has not alleged and cannot present any evidence that he lost
26    endorsement agreements or suffered other competitive injury, the claim fails.” (Id.)
27    Miller hasn’t pled any facts to establish that he meets either one of the Lexmark
28    requirements. Noticeably absent from the Complaint, for example, are any

                                                16
                                                                            20cv02187-LAB-DEB
     Case 3:20-cv-02187-LAB-DEB Document 24 Filed 09/16/21 PageID.319 Page 17 of 18



1     allegations that Miller suffered a financial loss or reputational injury of any kind as
2     a result of Defendant’s alleged unauthorized use of his image and likeness in
3     Skater XL. Other than one conclusory allegation in his Complaint that Defendants’
4     actions “have injured and will continue to injure Plaintiff” (Compl. ¶ 33), Miller hasn’t
5     supported his cause of action with any facts suggesting that he was actually
6     harmed by Defendants’ alleged wrongdoing, and his Opposition to Defendants’
7     Motion to Dismiss fails entirely to respond to this issue. See Bobbleheads.com,
8     LLC v. Wright Bros., Inc., 259 F. Supp. 3d 1087, 1097 (S.D. Cal. 2017) (“There are
9     no more specific allegations of, at the very least, lost sales or damage to its
10    reputation. This is insufficient to plead proximate causation to support a Lanham
11    Act claim.”); Luxul Tech. Inc. v. Nectarlux, LLC, 78 F. Supp. 3d 1156, 1170 (N.D.
12    Cal. 2015) (quoting Lexmark, 572 U.S.131–32) (“At the pleading stage, a plaintiff
13    must allege ‘an injury to a commercial interest in sales or business reputation
14    proximately caused by the defendant's misrepresentations.’”).
15            The Court GRANTS Defendants’ motion to dismiss Miller’s false advertising
16    claim with leave to amend.
17       V.      Motion to Strike
18            The Court hasn’t considered the merits of Miller’s common law and statutory
19    right of publicity claims, nor has the Court considered whether punitive damages
20    are available under these causes of action. The Court’s jurisdiction in this case is
21    predicated on the existence of claims arising under federal law, namely the
22    Lanham Act. Miller improperly invokes the diversity jurisdiction statute, 28 U.S.C.
23    § 1332 (Compl. ¶ 2), but § 1332 requires complete diversity, i.e. every plaintiff must
24    be diverse from every defendant, and Miller, a California citizen, is not diverse from
25    Reverb, also a California citizen. See Hunter v. Philip Morris USA, 582 F.3d 1039,
26    1043 (9th Cir. 2009).
27            A district court “‘may decline to exercise supplemental jurisdiction’ if it ‘has
28    dismissed all claims over which it has original jurisdiction.’” Sanford v.

                                                 17
                                                                              20cv02187-LAB-DEB
     Case 3:20-cv-02187-LAB-DEB Document 24 Filed 09/16/21 PageID.320 Page 18 of 18



1     MemberWorks, Inc., 625 F.3d 550, 561 (9th Cir. 2010) (quoting 28 U.S.C.
2     § 1367(c)(3)). Because the Court has dismissed all federal claims over which it
3     has original jurisdiction, it has discretion to decline to exercise supplemental
4     jurisdiction over any remaining state law claims. 28 U.S.C. § 1367(c); Sanford v.
5     MemberWorks, Inc., 625 F.3d 550, 561 (9th Cir. 2010) (“[I]n the usual case in which
6     all federal-law claims are eliminated before trial, the balance of factors to be
7     considered under the pendent jurisdiction doctrine . . . will point toward declining
8     to exercise jurisdiction over the remaining state-law claims.”). The Court exercises
9     that discretion here and dismisses Miller’s common law and statutory right of
10    publicity claims for lack of jurisdiction.
11       VI.     CONCLUSION
12             For the foregoing reasons, the Court GRANTS IN PART AND DENIES IN
13    PART Defendants’ Request for Judicial Notice, and GRANTS Plaintiff’s Request
14    for Judicial Notice. Plaintiff’s Lanham Act claims are DISMISSED WITHOUT
15    PREJUDICE. Pursuant to § 1367(c), the Court declines to exercise supplemental
16    jurisdiction over Plaintiff’s statutory and common law right of publicity claims and
17    DISMISSES THOSE CLAIMS WITHOUT PREJUDICE. All other pending motions
18    and requests are DENIED AS MOOT.
19             Plaintiff shall file an amended complaint on or before October 1, 2021.
20             IT IS SO ORDERED.
21
22    Dated: September 16, 2021
23                                                 Honorable Larry Alan Burns
                                                   United States District Judge
24
25
26
27
28

                                                     18
                                                                                  20cv02187-LAB-DEB
